Mr. Justice Aldrey
delivered the opinion of the Court.
The appellant herein, along with another person, subscribed before a notary three joint and several promissory notes for $216 each in favor of the appellee, to mature respectively on November 20, 1926, January 20, 1927, and March 20th of last year, binding himself to pay interest at *814the rate of one per cent monthly in case of default in the payment of the notes.
On May 12, 1928, suit was brought against him to recover the sum of $648 as the total of the promissory notes and $90.72 as interest thereon up to March 28, 1928. He was adjudged to pay the sum of $738.72 plus interest thereon, from which judgment he now appeals. He claims, first, that the lower court erred in overruling his demurrer to the complaint for want of facts sufficient to constitute a cause of action; second, that it also erred in adjudging him to pay $738.72 because there was included in this sum $90.72 for interest, without any evidence to support such judgment; and third, that error was committed in adjudging him to pay interest on interest, without any showing that he had contracted to pay the same.
The complaint is sufficient because, it alleging that the appellant subscribed and delivered the said notes to the ap-pellee, no averment was required that she was the owner of said notes at the time the action was brought. Nor was it necessary for her to allege that the other subscriber to the obligation had died, because as the note was an obligation m solidum she could proceed against the appellant herein independently of the other obligor.
There is no merit either in the contention that there was no proof that $90.72 was due for interest, because as the answer admitted the authenticity of the instruments sued on, and as the plaintiff had testified without contradiction that no sum whatever had been paid to her as interest on the notes, the granting of such interest in the judgment was justified.
The third error was properly assigned. The appellant has been adjudged to pay interest on $738.72, which represents the principal amount due plus $90.72 as the stipulated interest accrued up to a certain date. But as he only bound himself to pay interest on the principal debt, the sum awarded is not the correct one and should be reduced so that the *815interest to be paid will be computed on $648, which is the principal amount due, such interest amounting to $90.72 at "the legal rate of 6 per cent per annum from May 12, 1928, when the complaint was filed.
The judgment appealed from must be modified accordingly and, as modified, affirmed.